   

US, DISTRI
N, CT COURT
oe DISTRICT OF TEXAS

   
  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF THXAS

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK]U © wen |
: By US. DISTRICT CourRT
Plaintiff 5 iy
§ ee
Vv. § 2:19-CR-176-Z-BR-1
§
DEMETRIC DARTEL LEWIS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 18, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Demetric Dartel Lewis filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Demetric Dartel Lewis was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Demetric Dartel Lewis; and
ADJUDGES Defendant Demetric Dartel Lewis guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 4, 2020.

  

 

MATTKEW J. KACSMARYK
UNIJVED STATES DISTRICT JUDGE
